           Case 5:11-cv-04681-JS Document 63 Filed 03/31/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES WILLIAMS                                 :              CIVIL ACTION
                                               :
   v.                                          :              No. 11-4681
                                               :
JOHN E. WETZEL, Secretary,                     :              THIS IS A CAPITAL CASE
Pennsylvania Department of Corrections,        :
et al.                                         :

                                          ORDER

        AND NOW, this 31st day of March, 2021, upon consideration of Petitioner James

Williams’s Motion for Discovery, Respondents’ Response in Opposition, and Petitioner’s Reply,

and for the reasons set forth in the accompanying Memorandum, it is ORDERED the Motion

(Document 48) is GRANTED.

        It is further ORDERED that, on or before April 30, 2021, Respondents’ counsel shall

produce to Petitioner’s counsel all notes of Maria Dantos concerning interviews, witness

preparation sessions, and/or witness examination outlines with, for, and/or concerning

Commonwealth cooperating witnesses Luis Avila, Ralph Logan, Lamar Peterson, and Curtis

French.

        The Clerk of Court shall mail a copy of this Order and the accompanying Memorandum to

Mr. Williams at the following address:

               James T. Williams, #31734-037
               FDC Philadelphia
               Federal Detention Center
               P.O. Box 562
               Philadelphia, PA 19105

                                                   BY THE COURT:


                                                      /s/ Juan R. Sánchez   .
                                                   Juan R. Sánchez, C.J.
